Citation Nr: 0833423	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 
21, 1995, for the grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent, 
effective December 21, 1995, and a rating in excess of 70 
percent, effective December 17, 1999, for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to April 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in an October 2002 
decision, and a 70 percent rating was assigned, effective 
July 11, 2001.  In January 2003, the veteran submitted a 
Notice of Disagreement (NOD), indicating disagreement with 
the rating assigned.  In a March 2003 Rating Decision, the RO 
granted the claim, increasing the rating to 100 percent, 
effective July 11, 2001.  

In July 2003, the veteran submitted another NOD, contending 
that he believed the grant of 100 percent and the grant of 
service connection should date back to 1981.  In a June 2004 
Rating Decision, the RO granted an effective date of December 
29, 1995, for the grant of service connection and assigned an 
initial noncompensable rating,  a 70 percent rating effective 
December 17, 1999, and a 100 percent rating effective July 
11, 2000.  The veteran subsequently disagreed with the 
ratings assigned and the effective date of the grant of 
service connection.  He contended that the effective date of 
the 100 percent rating should be December 29, 1995, and that 
the effective date of the grant of service connection should 
date in 1981.  

A Statement of the Case (SOC) was later issued on the claim 
for increased ratings, which the veteran timely appealed.  No 
SOC has been issued for the claim for an earlier effective 
date for the grant of service connection, however.  Under the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999) , this 
issue must be remanded for issuance of an SOC on appeal of 
this issue. 

Additional development is also needed on the claim for 
increased ratings.  During the period on appeal, the rating 
criteria for PTSD were amended, effective November 7, 1996.  
38 C.F.R. § 4.16  was also amended, effective November 7, 
1996.  When rating criteria, which includes both diagnostic 
codes and the provisions of 38 C.F.R. § 4.16, are amended 
during the pendency of an appeal, the Board is required to 
consider the claim in light of both the former and revised 
criteria to determine whether an increased evaluation is 
warranted.  VA's Office of General Counsel (OGC) has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000.  What remains unclear, however, is whether the "old" 
criteria can be applied prospectively, although the OGC, in 
VAOPGCPREC 7-2003 seems to indicate (this opinion is not 
entirely clear) that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  Given the confusing nature of this opinion and 
giving the veteran all due consideration, the Board finds 
that the old criteria should be applied prospectively, 
however.  

A review of the record indicates that the claim for increased 
ratings was never adjudicated under the "old" rating 
criteria or the "old" 38 C.F.R. § 4.16(c), and the Board 
finds that there is potential prejudice to the veteran if he 
does not receive notice of the "old" regulations and if the 
RO does not consider the "old" regulations in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should issue an SOC addressing 
the claims of entitlement to an effective 
date earlier than December 21, 1995, for 
the grant of service connection for PTSD.  
The AMC should also notify the veteran of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

2.  Thereafter, the AMC should notify the 
veteran of the "old" rating criteria 
for PTSD and readjudicate the appellant's 
claim for increased ratings under the 
"old" and "new" rating criteria and 
the "old" 38 C.F.R. § 4.16(c), where 
applicable.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a 
statement of the case.  
  Prior to November 7, 1996, 38 C.F.R. § 4.16(c) stated that if a "mental disorder [is assigned] a 70 percent 
evaluation, and such mental disorder precludes the veteran from securing or following a substantially gainful 
occupation," "a 100 percent schedular evaluation should be assigned."  This provision was eliminated, 
effective November 7, 1996. 
 
 
 
 

